Bartol, J.,
delivered the opinion of this Court:
We concur in the opinion of the Superior Court in this case, and think the mandamus was properly ordered. The appellant is a joint stock corporation in the city of Baltimore, subject to the provisions of the 9*7th section, 81st Art. of the Code; and was bound, by the express terms of that section, to furnish to the Appeal Tax Court the list of stockholders, with their places of residence, and the amount of stock held by each, and having failed or refused to do so, the appropriate remedy to enforce a compliance with the obligation so imposed, was by the writ of mandamus.
The learned Judge, in his opinion,- found in the record, decided that “the necessity of furnishing a list might be obviated by the corporation agreeing with the Appeal Tax Court to pay an ascertained amount of money as a tax upon the stock liable to city taxation, in lieu of an assessment upon the individual shares,” thus saving the city the necessity of resorting to the individual stockholders.
*310Inasmuch, as no such, agreement was made in this case, it is not material to the decision of this appeal to express any judgment upon that proposition, the more especially as all doubts that may have before existed upon the construction of the Code in this particular, have been removed by the Act of 1864, ch. 391, which, in express words, authorizes such agreement to he made by joint stock corporations. Nevertheless, as this question has been argued and considered, we deem it proper to state that this Court fully concurs with the ruling of the Superior Court on this point also.
The proviso in the filthrsection is a little vague, only because of the use of the definite article, in referring to the agreement mentioned in the preceding (95th) section. But taking the whole section together, and construing it in connection with the preceding sections, it seems to be clear, that the meaning of the proviso is, to authorize corporations having joint stock to make such agreement, as by the 95th section, Savings Banks were allowed to make. Any other construction would render the proviso in the 91th section useless and unintelligible. For it is clear that the other provisions of the section apply only to joint stock corporations ; and the only object of the proviso is to provide an alternative whereby such corporations may be exempt from the duty of furnishing a list of stockholders. This con-, struction is consistent with the words of the Act of 1841, ch. 277, section 10, of which section 91. is a codification.
The whole Court agree, also, with the Judge of the Superior Court, in the opinion that the shares of stock are liable to be assessed at their cash value at the time of the assessment.
In the argument of this appeal, several objections to these conclusions have been urged; some of which we shall briefly notice.
It is contended that the appellant, being a corporation, having its “situs” or “habitat” in the city of Baltimore, is subject to be taxed, as an inhabitant of the city, upon its *311aggregate capital stock, which, it is said, is in law the property of the corporation, and not the property of the individual shareholders. The provisions of the Act of 1862, ch. 251, are relied on in support of this view. It is clear to us, that the Act of 1862 has no application to this question. Its object was to subject to city taxation every species of property actually situated within the city, notwithstanding the residence of the owner might be elsewhere; but it does not refer to shares of stock in a corporation. This is rendered more plain by the Act of 1865, ch. 119, where such shares are expressly excepted, and which last Act we consider as merely declaratory of the meaning of the Act of 1862, ch. 251, in this respect.
The position that the corporation, as an entity, and not the shareholders, is the owner of its capital stock, seems to us to be more ingenious than sound, at least so far as it affects the question before us. The object of the revenue system is, to subject to the common burden of taxation, for the support of government, every species of property in the hands of the owners. This burden is imposed upon the owner of the property, and when that consists of shares or interest in a joint stock corporation, represented by certificates held by the stockholder, he is treated by the revenue laws, as he is, in fact, the owner of so much property, to be estimated at the actual value of his shares of stock, and subject to be taxed thereon, for local purposes, in the county or city of his domicil.
In imposing the general tax on such property, for the support of the State government, the Legislature has chosen to take as the basis, the aggregate capital of the Company. Code, Art. 81, sec. 93. But it does not follow that the local taxation is to be imposed on the same basis. There is nothing in the legislation on this subject which so declares, nor is there any good reason to support that proposition. By the terms of the organic law, every person ought to contribute for the support of the government, according to his actual worth in real and personal property; and it is most *312just'and consonant with, this rule, that a corporator should be taxed upon his shares of stock according to their actual value.
(Decided July 10th, 1865.)
The arbitrary valuation adopted for convenience of collection, as the basis of State taxation, is not designed to govern the local authorities, by which the tax is imposed and collected in a different manner; not from the corporation on its capital stock, but from the individual shareholders,' according to the actual value of their shares; and for that purpose the Code requires the list to be furnished, which would be unnecessary., if the views of the appellant were correct. In support of this construction, see the Act of 1847, ch. 266, sec. 5.
The provision of the Code, under which this mandamus was asked, has not been repealed by the Act of 1864, except for the purpose of re-enacting the same with amendments, not changing the original provision; that Act, therefore, jnterposes no obstacle to the affirmance of the order in this case.

Order affirmed.